Pardee, J.,
(orally.) The law of the case, as reported by the master, is not questioned. The evidence is so conflicting that in order to reach a finding of the real facts some testimony must be rejected as untruthful. In such a case, unless plain error is-established, the finding of the mas- ' ter should be as conclusive as the verdict of a jury, though, in important cases, I have sometimes sent the case to a jury. As the master finds that the intervenor was injured, and incurred expenses, it cannot be said that the amount allowed is excessive; and as the case shows clearly that the intervenor attempted to set up and prove fictitious injuries for the purpose of enhancing the claim for damages, there is no ground for him to *807claim that the court should go behind the master’s report, and increase the allowance.
The exceptions on both sides will be overruled, and the report confirmed.